Citation Nr: 1219106	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  09-05 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether the character of the Veteran's discharge from service for the period May 12, 1987 to June 30, 2003 constitutes a bar to Department of Veterans Affairs (VA) benefits, including health care benefits under 38 U.S.C.A Chapter 17. 

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for plantar fasciitis.

5.  Entitlement to service connection for degenerative disc disease, L3-L4 and L5-S1.

6.  Entitlement to service connection for heart murmur.

7.  Entitlement to service connection for vision loss.

8.  Entitlement to service connection for arthritis of the bilateral hands.

9.  Entitlement to service connection for left knee arthritis.

10.  Entitlement to service connection for right knee arthritis.

11.  Entitlement to service connection for rosacea.

12.  Entitlement to service connection for tuberculosis, claimed as PPD converter.

13.  Entitlement to service connection for partial dentures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to June 2003.  His period of service from May 12, 1987 to June 30, 2003 was under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2007 rating decision and August and December 2007 administrative decisions of the VA Regional Office (RO) in Wichita, Kansas.


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran filed claims for service connection for the twelve claims currently on appeal in September 2006.  In August and December 2007 administrative decisions, the Veteran was informed that his service from May 12, 1987 to June 30, 2003 is determined to be dishonorable for VA purposes under 38 C.F.R. §§ 3.12(c)(2); 3.13(c).  It was also determined that the Veteran was not entitled to health care under Chapter 17, Title 38 U.S.C. for any disabilities determined to be service connected.

In December 2007, the Veteran filed a notice of disagreement (NOD) with both the October 2007 rating decision denying service connection and the administrative decisions that found part of his service dishonorable.  

When there has been an adjudication of a claim and a NOD as to its denial, the claimant is entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.26.  However, the November 2008 SOC only addresses the service connection claims.  Thus, a remand for issuance of an SOC on the issue of whether the character of the Veteran's discharge from service for the period May 12, 1987 to June 30, 2003 constitutes a bar to VA benefits, including health care benefits under 38 U.S.C.A Chapter 17, is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The Board notes that the issues of entitlement to service connection are "inextricably intertwined" with the issue of the character of the Veteran's discharge.  Therefore, these issues must be remanded to the RO in accordance with the holding in Harris v. Derwinski, 1 Vet. App. 181 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  
Accordingly, the case is REMANDED for the following action:

1.  An SOC, containing all applicable laws and regulations, on the issue of whether the character of the Veteran's discharge from service for the period May 12, 1987 to June 30, 2003 constitutes a bar to VA benefits, including health care benefits under 38 U.S.C.A Chapter 17 must be issued.  Manlincon, 12 Vet. App. 238.  The Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to this issue is perfected within the applicable time period, then such should return to the Board for appellate review.  

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


